UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 SEPTEMBER 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-52837 GOLDEN STAR RESOURCE CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 350 - 6338 North New Braunfels Avenue San Antonio, TX78209 (Address of principal executive offices, including zip code.) (210) 862-3071 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES o NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 7,070,000 as of November 13, 2009 i GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) FINANCIAL STATEMENTS SEPTEMBER 30, 2009 (unaudited) (Stated in U.S. Dollars) PART I – FINANCIAL INFORMATION FINANCIAL STATEMENTS Item 1 Financial Statements: Balance Sheets as of September, 2009 and thethree months ended June 30, 2009 1 Statements of Operations for the three months ended September, 2009 , 2008 and April 21, 2006 to September30, 2009 2 Statements of Cash Flows for the three months ended September, 2009 , 2008 and April 21, 2006 to September30, 2009 3 Notes to Financial Statements 4- 10 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11- 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 14 PART II – OTHER INFORMATION Item 1A Risk Factors 14 Item 6 Exhibits 14 Signatures 15 ii GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) BALANCE SHEETS (Stated in U.S. Dollars) September 30, June 30, ASSETS Current Cash $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ Due to related party STOCKHOLDERS’( DEFICIENCY) EQUITY Capital Stock Authorized: 100,000,000 voting common shares with a par value of $0.00001 per share 100,000,000 preferred shares with a par value of $0.00001 per share,none issued Issued: 7,070,000 common shares at September 30, 2009 and 2008 70 70 Additional paid in capital Deficit Accumulated During the Exploration Stage ) $ $ The accompanying notes are an integral part of these financial statements. 1 GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME
